Title: From George Washington to William Washington, 10 April 1786
From: Washington, George
To: Washington, William



Dr Sir,
Mt Vernon 10th April 1786.

Three days ago only, I had the pleasure to receive your favor of the 18th of December, under cover of one from Mr Hammond of Baltimore. This gentleman writes me that the boxes which you had the goodness to send me, were then shipped on board the Baltimore packet for Alexandria. I every moment look for them, & feel myself much indebted for your kind attention to my request in this instance. I shall plant the acorns, & nurture the young trees, when they arrive, with great care: those brought last year by my Nephew (chiefly of the Laurel) stood the passage, the summer, & the winter, with very little covering, very well. I am now transplanting them from the box in which they were brought.
At the proper season if you could make it convenient, I should be obliged to you for saving for me some seed of the Palmetto, & of any other trees or shrubs that are curious, in Carolina, & not natives of this Country.
Mrs Washington, & my Nephew Geo: A. Washington who has taken unto himself a wife, join me in every good wish for your Lady & Self, & with sincere esteem & regard, I am Dr Sir, &c. &c.

G: Washington

